          Case 1:21-cv-05716-JPO Document 12 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IAN BEHAR, et al.,
                                Plaintiffs,
                                                                    21-CV-5716 (JPO)
                     -v-
                                                                         ORDER
 CSG BSH PARTNERS III, LLC, et al.,
                        Defendants.


J. PAUL OETKEN, District Judge:

       Defendants seek to seal the complaint in this case (Dkt. No. 1) for a period of 30 days to

allow the parties to either reach an agreement regarding redactions or schedule a pre-motion

conference in the event an agreement cannot be reached. (Dkt. No. 9.) The Clerk of Court is

respectfully directed to seal the complaint in this case for a period of 30 days. The parties are

instructed to confer regarding redactions and file a joint status letter on or before August 31,

2021 informing the Court about any agreement.

       SO ORDERED.

Dated: August 10, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
